Case 3:21-cv-01339-CAB-BGS Document 9 Filed 07/29/21 PageID.830 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11    MITCHELL REPAIR INFORMATION                    Case No. 3:21-cv-01339-CAB-BGS
      COMPANY, LLC, a Delaware limited
12    liability company, and SNAP-ON                 ORDER GRANTING
      INCORPORATED, a Delaware                       PLAINTIFFS MITCHELL
13    corporation,                                   REPAIR INFORMATION
                                                     COMPANY, LLC’S AND
14                      Plaintiffs,                  SNAP-ON INCORPORATED’S
                                                     EX PARTE MOTION TO FILE
15          v.                                       DOCUMENTS UNDER SEAL
16    AUTEL. US INC., a New York
      corporation, and AUTEL INTELLIGENT              [Doc. No. 5]
17    TECHNOLOGY CORP., LTD., a Chinese
      corporation,
18
                          Defendants.
19
20
           Presently before the Court is Plaintiffs Mitchell Repair Information Company,
21
     LLC’s and Snap-On Incorporated’s Ex Parte Motion to File Documents Under Seal.
22
           Plaintiffs seek to file portions of the following document under seal: (1)
23
     Plaintiffs’ Ex Parte Motion for Temporary Restraining Order and Order to Show
24
     Cause Regarding Preliminary Injunction; (2) the Declaration of Bradley Lewis in
25
     support thereof; (3) the Declaration of Daniel Roffman in support thereof; and (4) the
26
     Declaration of Jeff Grier in support thereof. In addition, Plaintiffs seek to file under
27
     seal Exhibits 8, 10 and 11, and to redact personal identifying information from
28

                                                1
                                                              Case No. 3:21-cv-01339-CAB-BGS
Case 3:21-cv-01339-CAB-BGS Document 9 Filed 07/29/21 PageID.831 Page 2 of 2



 1   Exhibits 12 and 14, to the Declaration of Bradley Lewis in support of Plaintiff’s Ex
 2   Parte Motion for Temporary Restraining Order and Order to Show Cause Regarding
 3   Preliminary Injunction.
 4         Good cause appearing, Plaintiffs’ Motion to File Documents Under Seal is
 5   GRANTED.
 6         IT IS SO ORDERED.
 7
     Dated: July 29, 2021
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                                            Case No. 3:21-cv-01339-CAB-BGS
